Citation Nr: 1108033	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-38 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a low back strain prior to August 13, 2009, 

2.  Entitlement to disability rating higher than 20 percent for a low back strain from August 13, 2009. 

3.  Entitlement to an initial disability rating higher than 10 percent for hypertension prior to August 13, 2009.

4.  Entitlement to a disability rating higher than 20 percent for hypertension from August 13, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Nashville, Tennessee.  The September 2006 decision granted the Veteran's claim for service connection for a low back strain and assigned an initial noncompensable disability rating, effective from February 1, 2006.  The September 2006 decision also granted service connection for hypertension and assigned an initial disability rating of 10 percent, effective from February 1, 2006.  The Veteran expressed disagreement with the assigned initial disability ratings and perfected a substantive appeal.

During the pendency of the appeal, in a decision dated in November 2009, the RO increased the disability ratings for the low back strain and hypertension to 20 percent, but only effective as of August 13, 2009, the date of the most recent VA  examination.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As such, the issues before the Board are as set forth above.

The Board notes that his November 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board via video conference.  However, the Veteran failed to appear at his scheduled hearing in May 2010.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for a postponement of his hearing nor  provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  Prior to August 13, 2009, the Veteran's low back strain was 
characterized by forward flexion of the thoracolumbar spine to 90 degrees.  

2.  From August 13, 2009, the low back strain is characterized by forward flexion to 60 degrees, with additional limitation of repetitive motion.  Ankylosis is not present.
 
3.  Prior to August 13, 2009, the Veteran's blood pressure readings predominately showed diastolic readings of 100 or more and he used medications to control his hypertension.

4.  From August 13, 2009, the Veteran's blood pressure readings predominately showed diastolic pressure over 110, but not over 120. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for low back strain prior to August 13, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating higher than 20 percent for low back strain from August 13, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial disability rating higher than 10 percent for hypertension prior to August 13, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for a disability rating higher than 20 percent for hypertension from  August 13, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

Duties to notify and assist

In correspondence dated in April 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the initial disability ratings  following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus, any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Low back strain

The Veteran does not believe his currently assigned disability ratings reflect the true severity of his low back strain.  The initial noncompensable disability rating was assigned effective from February 1, 2006, one day following his separation from service.  As noted above, in November 2009, during the pendency of this appeal, the RO increased the disability rating for the low back strain to 20 percent, effective as of August 13, 2009, the date of his most recent VA compensation examination showing an increase in the severity of this condition.  For reasons and bases that will be discussed, the Board concludes that the Veteran was not entitled to a compensable disability rating prior to the date of the August 2009 VA examination, and he has not been entitled to a disability rating higher than 20 percent since.

In the present case, the Veteran's back disability involves thoracolumbar strain, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent disability rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The rating schedule also includes criteria for rating intervertebral disc disease.  
A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A disability rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The criteria direct that intervertebral disc syndrome be rated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher disability rating.

For purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Low back strain from February 1, 2006, to August 13, 2009

The evidence of record for consideration concerning this initial time period at issue includes the report of the Veteran's May 2006 VA compensation examination and private treatment records from Dr. D.M, dated November 2007.  Unfortunately, this evidence shows he is not entitled to an initial compensable disability rating for his low back strain during this first time period.

The Veteran's VA examination from May 2006 revealed his complaints of low back pain since 1991, when he was still in the service.  The Veteran did not indicate any stiffness or weakness but reported pain, occurring 2 to 3 times a day for approximately 30 minutes.  Upon physical examination, the examiner found the ranges of motion to be as follows:  Flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner also determined that there were no additional limitations due to pain, fatigue, weakness, lack of endurances or incoordination after repetitive use.  Further, the were no signs of invertebral disc syndrome with chronic and permanent nerve root involvement, and the Veteran's X-rays were within normal limits.

The Board notes the Veteran's VA treatment record from August 2007 concerns the claim for hypertension and his admission for urgency due to that disorder only.  However, this VA treatment records notes his diagnosis of a low back strain, without also discussing its severity.

Further, the Veteran's private treatment records from November 2007 contain information on back pain and how to alleviate the chronic symptoms.  However, there is no discussion as to the severity of his low back disorder in these private treatment records.  

Having carefully considered the record as set forth above, the Board finds that the evidence does not show that an initial compensable disability rating is warranted prior to August 13, 2009.  In this regard, the May 2006 VA examination did not establish that the Veteran's low back was manifested by flexion that was ever  limited to 85 degrees or less, which is the basis for a disability rating of 10 percent.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the May 2006 VA examination specifically indicated that the Veteran had no signs of intervertebral disc syndrome.  As such, an increased disability rating for incapacitating episodes under Diagnostic Code 5243 is not warranted.

The Board also finds that a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted. See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  In the aforestated VA examinations, the examiner indicated that there were no additional limitations of fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Additionally, as noted above, the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence of record has not shown associated features such as radiculopathy, bladder complaints, bowel complaints, or erectile dysfunction.  As such, there is no other provision under which an additional separate disability rating may be assigned for his disability.  Id.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Low back strain from August 13, 2009

In determining whether the Veteran is entitled to a disability rating higher than 20 percent since August 13, 2009, the Board has reviewed the report of his most recent VA compensation examination in August 2009.  Accordingly, this evidence shows that his low back strain does not warrant a disability rating higher than 20 percent as of that date.

The August 2009 VA compensation examination did not reveal any evidence of incapacitating episodes, limitations walking, or ankylosis.  There were no secondary neurological manifestations associated with the low back disorder.  The ranges of motion for the thoracolumbar spine are as follows:  Flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no evidence of pain on repetitive motion.  The examiner did note a history of decreased motion, stiffness, and weakness.  However, there was no evidence that the Veteran's low back disorder had a significant effects on his usual occupation doing clerical work. 

Therefore, the Board finds that the evidence of record does not support a disability rating higher than 20 percent for the time period from August 13, 2009.  38 C.F.R. § 4.3.  In reaching this decision, the Board finds no basis to assign a higher disability rating for the Veteran's low back disability because there simply is no evidence that the Veteran has favorable, or any, ankylosis of the thoracolumbar spine. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  As noted above, he is certainly competent to report that his symptoms are worse, however, VA must only consider the factors as enumerated in the rating criteria which, in part, involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Hypertension

The September 2006 rating decision at issue granted service connection for hypertension and assigned an initial 10 percent disability rating under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, effective as of February 1, 2006.  In a subsequent rating decision dated in November 2009, the RO increased the disability rating to 20 percent effective as of August 13, 2009, the date of his most recent VA compensation examination.  

Diagnostic Code 7101 provides a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A higher 40 percent rating is assigned when the diastolic pressure of 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Hypertension from February 1, 2006, to August 13, 2009

The Board notes the competent medical evidence of record concerning the Veteran's blood pressure during this initial time period consists of measurements taken during the course of the Veteran's VA examination in May 2006, a VA treatment record from August 2007, and private treatment records from November 2007. 

At the May 2006 VA compensation examination, the Veteran reported the current symptoms as drowsiness and headaches, which the examiner determined was a side effect of the medications prescribed to the Veteran.  Upon physical examination, the Veteran's blood pressure readings were 160/102, 154/92, and 148/100.  The examiner diagnosed the Veteran with hypertension and did not find any evidence of hypertensive heart disease.  

The Veteran's VA treatment records from August 2007 are also contained in the claims file.  These treatment records show treatment for hypertensive urgency.  At that time, his blood pressure reading was 214/144.  The VA treating physician also noted the Veteran ran out of his hypertension medication a week before.  The only reading of his blood pressure taken during his treatment for hypertensive urgency was the one listed above.  

Private treatment records from Dr. D.M., dated November 2007, show blood pressure readings of 200/149 and 163/105.  The Veteran was also given information on definitions of chronic hypertension, causes, stages, and warning signs.  However, apart from the two blood pressure readings listed above, there was no discussion as to the severity of his disorder.

Therefore, the Board finds that the evidence of record does not support a disability rating higher than 10 percent for the Veteran's hypertension for the initial time period from February 1, 2006, to August 13, 2009.  38 C.F.R. § 4.104.  In reaching this decision, the Board finds no basis to assign a higher disability rating for the because, of the 5 blood pressure readings, three diastolic readings were under 110, which is required for the next higher 20 percent rating.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  As noted above, he is certainly competent to report that his symptoms are worse, however, VA must only consider the factors as enumerated in the rating criteria which, in part, involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Hypertension from August 13, 2009

In determining whether the Veteran is entitled to a rating higher than 20 percent since August 13, 2009, the Board has reviewed the report of his most recent VA compensation examination in August 2009, which the only evidence of record in support of his claim for a disability rating higher than 20 percent.  Accordingly, this evidence shows that his hypertension does not warrant a disability rating higher than 20 percent as of that date.

The August 2009 VA examiner recorded blood pressure readings of 172/118, 156/102, and 157/111.  The examiner confirmed the diagnosis of hypertension but also found evidence of hypertensive heart disease.  There was also no evidence that the Veteran's hypertension caused problems concerning his occupational activities.  

Therefore, the Board finds that the evidence of record does not support a disability rating higher than 20 percent for the Veteran's hypertension since August 13, 2009.  38 C.F.R. § 4.104.  In reaching this decision, the Board finds no basis to assign a higher disability rating for the because the only clinical evidence the Veteran has provided in support of his contention shows that his diastolic pressure is predominately 110 or more, but is less than 120, which is required for the next higher 30 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  As noted above, he is certainly competent to report that his symptoms are worse, however, VA must only consider the factors as enumerated in the rating criteria which, in part, involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back strain and hypertension do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back strain and hypertension is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial compensable disability rating for low back strain prior to August 13, 2009, is denied.

A disability rating higher than 20 percent for low back strain from August 13, 2009, is denied. 

An initial disability rating higher than 10 percent for hypertension prior to August 13, 2009, is denied.

A disability rating higher than 20 percent for hypertension from August 13, 2009, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


